Opinions of the United
2000 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-29-2000

USA Ex Rel Merena v. Smithkline Beecham
Precedential or Non-Precedential:

Docket 98-1497




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2000

Recommended Citation
"USA Ex Rel Merena v. Smithkline Beecham" (2000). 2000 Decisions. Paper 40.
http://digitalcommons.law.villanova.edu/thirdcircuit_2000/40


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2000 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed April 21, 2000

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 98-1497

UNITED STATES OF AMERICA EX REL.
ROBERT J. MERENA

v.

SMITHKLINE BEECHAM CORPORATION

United States of America,
Appellant

No. 98-1498

UNITED STATES OF AMERICA EX REL.
KEVIN J. SPEAR; THE BERKELEY COMMUNITY LAW
CENTER; JACK DOWDEN

v.

SMITHKLINE BEECHAM CLINICAL LABORATORIES, INC.

United States of America,
Appellant

No. 98-1499

UNITED STATES OF AMERICA EX REL.
GLENN GROSSENBACHER; CHARLES W. ROBINSON, JR.

v.
SMITHKLINE BEECHAM CLINICAL LABORATORIES, INC.

United States of America,
Appellant

ON APPEAL FROM THE
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA
(Dist. Ct. No. 93--cv--5974)
District Judge: The Honorable Donald W. VanArtsdalen

Argued: March 5, 1999

Before: ALITO, McKEE, AND GARWOOD,* Circuit Judges

(Opinion Filed: February 29, 2000)

ORDER AMENDING SLIP OPINION

The slip opinion in this case is amended as follows:

1. In the first sentence of Part IA of the opinion, the
phrase "had adopted a scheme" is amended to read "had
adopted the following scheme."

2. In the second sentence of Part IA of the opinion, the
words "Specifically, the government suspected that" are
deleted and the word "the" preceding the word
"laboratories" is capitalized.

3. The paragraph indentation between the second and
third sentences of Part IA of the opinion is eliminated.

BY THE COURT:

Samuel A. Alito
Circuit Judge
_________________________________________________________________

* The Honorable Will L. Garwood, Senior Circuit Judge for the United
States Court of Appeals for the Fifth Circuit, sitting by designation.

                               2
A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               3